           Case 1:20-cv-00001-RP Document 39 Filed 12/13/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

SENSIS, INC.,                                      §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §                   1:20-CV-1-RP
                                                   §
THE LASIK VISION INSTITUTE, LLC, and               §
KENNETH MOADEL,                                    §
                                                   §
                Defendants.                        §

                                                ORDER

        On June 11, 2020, the Court ordered Defendant The LASIK Vision Institute (“LVI”) to file

status reports on a quarterly basis with the first status report due September 11, 2020. (Dkt. 30). LVI

has not filed a status report.

        Accordingly, LVI is ORDERED to file a status report on or before December 18, 2020.

Failing to do so may result in the Court issuing an order to show cause why the Court should not

enter default judgment in favor of Plaintiff.

        IT IS FURTHER ORDERED that LVI file status reports with this Court on a quarterly

basis detailing the status of the bankruptcy action, with the next report being due three months after

LVI files its status report. Additionally, the parties are ORDERED to notify this Court immediately

should the bankruptcy action be terminated.

          SIGNED on December 13, 2020.

                                                 _____________________________________
                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE
